963 F.2d 378
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Sol T. DELEE, M.D., Petitioner,v.DRUG ENFORCEMENT ADMINISTRATION, Respondent.
No. 91-70271.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 14, 1992.Decided May 19, 1992.

Before FERGUSON, REINHARDT and KOZINSKI, Circuit Judges.


1
MEMORANDUM*


2
We have reviewed the record and briefs in this case, and heard arguments of counsel.   The Administrator's determination is supported by substantial evidence.   There is no merit to petitioner's other arguments.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3